FILED
                            NOT FOR PUBLICATION                            OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT ANTHONY GARCIA, Sr.,                      No. 13-16890

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01717-JAT-
                                                 MHB
  v.

DANIEL REBER, Glendale Police Officer            MEMORANDUM*
Badge #15008; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Arizona state prisoner Robert Anthony Garcia, Sr., appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Garcia’s action because Garcia failed

to allege facts sufficient to support one or more elements of his claims. See Hebbe

v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, plaintiff must allege sufficient facts to state a plausible claim);

Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004) (conclusory

allegations, unwarranted deductions, or unreasonable inferences need not be

accepted as true); see also Samson v. California, 547 U.S. 843, 848 (2006) (claim

for unreasonable search); Graham v. Connor, 490 U.S. 386, 395 (1989) (excessive

force); Marsh v. County of San Diego, 680 F.3d 1148, 1154-55 (9th Cir. 2012)

(due process); Rhodes v. Robinson, 408 F.3d 559, 567-68, n.11 (9th Cir. 2005)

(retaliation in the prison context); Gritchen v. Collier, 254 F.3d 807, 812 (9th Cir.

2001) (violation of 42 U.S.C. § 1983).

      Garcia’s motion to supplement the record on appeal is granted. However,

we do not consider arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                            2                                     13-16890